Citation Nr: 0533502	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1964 to January 
1968, and from January 1968 to March 1970.  An administrative 
decision in October 1978 found that neither of these periods 
of service was considered to be under honorable conditions.  
A subsequent administrative decision in March 1995 found that 
the veteran had honorable active service for the period from 
November 25, 1964 to January 1, 1968 and that his subsequent 
service was under dishonorable conditions.  Therefore, the 
service from January 1968 to March 1970 cannot be considered 
for purposes of determining entitlement to VA disability 
compensation benefits.  The veteran has been awarded service 
connection for treatment purposes.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in July 1997 that denied the veteran's claim of 
entitlement to service connection for PTSD.

On January 6, 1999, a video conference hearing was held 
before the undersigned Veterans Law Judge.  The veteran 
testified during his January 1999 Board hearing that he 
experienced combat related stressors in December 1967.  Upon 
arrival in Vietnam in December 1967, the veteran was assigned 
to A Company, 1st Battalion, 7th Cavalry of the 1st Cavalry 
Division (Air Mobile).  Records show that someone by the 
veteran's name was awarded the Combat Infantryman Badge (CIB) 
on March 1, 1968, and the record contains a DD 215 showing 
that the veteran's DD 214 was to be amended to reflect 
receipt of the Combat Infantryman Badge.  However, the social 
security number listed next to the veteran's name on the 
extract of the CIB award list differs from the veteran's.  
Furthermore, the award does not reflect whether it was issued 
for combat participation prior to January 2, 1968.   

Therefore, the Board remanded the case in July 1999 and 
directed the RO to request the U.S. Armed Services Center for 
Unit Records Research to verify the claimed combat exposure 
reported by the veteran.  The RO was to direct U.S. Armed 
Services Center for Unit Records Research to determine what 
types of activities the veteran's unit, A Company, 1st 
Battalion, 7th Cavalry of the 1st Cavalry Division (Air 
Mobile) was engaged in during the month of December 1967 and, 
specifically, whether the veteran's unit engaged in any 
combat during this time period.  A copy of the veteran's 
available personnel records were directed to be forwarded 
along with the request.  A reply from the U.S. Armed Services 
Center for Unit Records Research dated in April 2002 stated 
that they could not document or verify the veteran's personal 
combat involvement.  Their response included unit histories 
submitted by the 1st Battalion, 7th Cavalry from January 1966 
through December 1967.   

The Board again remanded the matter in July 2003, instructing 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and, furthermore, directing 
that the RO associate the veteran's service medical records 
with the claims folder.

In August 2004, the Board issued a decision denying 
entitlement to service connection for PTSD.  In August 2005, 
a joint motion for remand was issued requesting that the 
August 2004 Board decision be vacated and remanded, pursuant 
to which the United States Court of Appeals for Veterans 
Claims (Court) issued an  order granting said joint motion in 
August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The August 2005 joint motion argued that, while unit 
histories had been requested, the morning reports for "A" 
Company, 1st Battalion, 7th Cavalry of the 1st Cavalry Division 
should have been requested for the month of December 1967.   

Additionally, the Board reiterates that records show that 
someone by the veteran's name was awarded the Combat 
Infantryman Badge (CIB) on March 1, 1968, and the record 
contains a DD 215 showing that the veteran's DD 214 was to be 
amended to reflect receipt of the Combat Infantryman Badge.  
However, the social security number listed next to the 
veteran's name on the extract of the CIB award list differs 
from the veteran's.  Furthermore, the award does not reflect 
whether it was issued for combat participation prior to 
January 2, 1968.  Accordingly, it must be determined whether 
the veteran actually did receive the CIB and, if so, whether 
it was issued for combat participation prior to January 2, 
1968.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Obtain the morning reports for "A" 
Company, 1st Battalion, 7th Cavalry of the 
1st Cavalry Division for the month of 
December 1967.      

2.  Utilize all appropriate means to 
definitively determine whether the 
veteran was awarded the CIB.  This is to 
include contacting the Adjutant General's 
Office, from which the DD Form 215 
originated, to verify what evidence was 
used in the determination to amend the 
veteran's DD Form 214.  In this regard, 
it is to be emphasized that the social 
security number listed next to the 
veteran's name on the extract of the CIB 
award list differs from the veteran's.  
If it is determined that the veteran did, 
indeed, receive the CIB, it must be 
ascertained whether such was issued for 
combat participation prior to January 2, 
1968.  All attempts to obtain this 
information are to be documented in the 
veteran's claims folder.    

3.  If any records sought are deemed to 
be unobtainable, the appellant is to be 
so informed.  The letter must identify 
the records, inform the appellant of what 
efforts VA made to obtain the records, 
and include a description of any further 
action VA will take regarding the claim.  

4.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


